Exhibit 10.16

 

EXECUTION COPY

 

FLUOR 409A
EXECUTIVE DEFERRED COMPENSATION PROGRAM

 

As Amended and Restated Effective January 1, 2017

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I THE PLAN

1

1.1

NAME

1

1.2

PURPOSE

1

1.3

PLAN ADMINISTRATION

1

 

 

 

ARTICLE II DEFINITIONS

2

2.1

DEFINITIONS

2

 

 

 

ARTICLE III PARTICIPATION AND DEFERRALS

9

3.1

AMOUNTS SUBJECT TO DEFERRAL

9

3.2

SALARY DEFERRALS

9

3.3

INCENTIVE AWARD DEFERRALS

10

3.4

VESTED DIVIDEND DEFERRALS

11

3.5

RETENTION DEFERRALS

11

3.6

STATUS AS ELIGIBLE EXECUTIVE OR PARTICIPANT

12

 

 

 

ARTICLE IV EMPLOYER CONTRIBUTIONS

12

4.1

EMPLOYER CONTRIBUTIONS

12

4.2

EMPLOYER CONTRIBUTION DEFERRAL ELECTIONS

13

 

 

 

ARTICLE V MAINTENANCE OF ACCOUNTS

14

5.1

DEFERRAL ACCOUNTS

14

5.2

EMPLOYER CONTRIBUTION ACCOUNTS

14

5.3

ADJUSTMENTS

14

 

 

 

ARTICLE VI CREDITING OPTIONS

14

6.1

CREDITING OPTIONS

14

6.2

INITIAL DESIGNATIONS

14

6.3

SUBSEQUENT DESIGNATIONS

15

6.4

MISSING OR INVALID DESIGNATIONS

15

6.5

EFFECT OF CHANGE IN DESIGNATION

15

6.6

CALCULATION OF ADJUSTMENT

15

6.7

LIMITATIONS

15

 

 

 

ARTICLE VII ACCOUNT DISTRIBUTIONS

16

7.1

NO DEFERRAL PERIOD SPECIFIED

16

7.2

SPECIFIED DEFERRAL PERIOD

16

7.3

NO FORM OF DISTRIBUTION IS SPECIFIED

17

7.4

FORM OF DISTRIBUTION IS SPECIFIED

17

7.5

ELECTION CHANGES

17

7.6

DEATH BENEFITS

17

7.7

RELEASE OF CLAIM

17

 

 

 

ARTICLE VIII OTHER DISTRIBUTION EVENTS

17

8.1

CHANGE OF CONTROL

17

8.2

UNFORESEEABLE EMERGENCY

17

8.3

DISTRIBUTION IN THE EVENT OF DIVORCE

18

 

--------------------------------------------------------------------------------


 

ARTICLE IX CLAIMS PROCEDURE

18

9.1

INITIAL CLAIM

18

9.2

FILING AN APPEAL

18

 

 

 

ARTICLE X MISCELLANEOUS PROVISIONS

19

10.1

PARTICIPANT RIGHTS IN THE UNFUNDED PLAN

19

10.2

NON-ASSIGNABILITY

19

10.3

TERMINATION OR AMENDMENT OF PLAN

20

10.4

CONTINUATION OF EMPLOYMENT

20

10.5

RESPONSIBILITY FOR LEGAL EFFECT

20

10.6

WITHHOLDING

20

10.7

OTHER COMPENSATION PLANS

20

10.8

PLAN BINDING ON SUCCESSORS

20

10.9

CONSTRUCTION

20

10.10

CONTROLLING LAW

20

10.11

NO DUPLICATION

21

10.12

SECTION 409A COMPLIANCE

21

 

--------------------------------------------------------------------------------


 

ARTICLE I
THE PLAN

 

1.1                               NAME.  This Plan is known as the “Fluor 409A
Executive Deferred Compensation Program.”

 

1.2                               PURPOSE.  This Plan is maintained for the
purpose of providing Eligible Executives with a means to satisfy future
financial needs and also for the purpose of providing such Eligible Executives
with retirement and other benefits which, because of various contribution and
benefit accrual limitations, cannot be provided for them under the tax qualified
profit sharing and savings plans in which such Eligible Executive is a
participant.  The Company intends that the Plan constitute an unfunded “top hat”
plan maintained for the purpose of providing deferred compensation to a select
group of management or highly compensated employees under applicable provisions
of ERISA.  The Company also intends that the Plan comply with the applicable
provisions of Section 409A.  The provisions of this restated Plan document will
be effective January 1, 2017.

 

1.3                               PLAN ADMINISTRATION.  The Plan will be
administered by the Administrative Committee in accordance with the following:

 

(a)                                 The Administrative Committee, on behalf of
the Participants and their Beneficiaries, will enforce the Plan in accordance
with its terms, be charged with the general administration of the Plan, and have
all powers necessary to accomplish its purposes, including, but not by way of
limitation, the following:

 

(i)                                     To determine all questions relating to
the eligibility of employees to participate;

 

(ii)                                  To construe and interpret the terms and
provisions of this Plan;

 

(iii)                               To compute and certify to the amount and
kind of benefits payable to Participants or their Beneficiaries;

 

(iv)                              To maintain all records that may be necessary
for the administration of the Plan;

 

(v)                                 To provide for the disclosure of all
information and the filing or provision of all reports and statements to
Participants, Beneficiaries or governmental agencies as the Administrative
Committee may determine or as required by law;

 

(vi)                              To make and publish such rules for the
regulation of the Plan and procedures for the administration of the Plan as are
not inconsistent with the terms hereof; and

 

(vii)                           To appoint a Plan Administrator or any other
agent, and to delegate to such person such powers and duties in connection with
the administration of the Plan as the Administrative Committee may from time to
time prescribe.

 

--------------------------------------------------------------------------------


 

(b)                                 The Administrative Committee will have sole
and full discretion to make factual determinations as may be necessary and to
construe and interpret the terms and provisions of this Plan, which
interpretation or construction will be final and binding on all parties,
including but not limited to the Company and any Participant or Beneficiary. 
The Administrative Committee will administer such terms and provisions in a
uniform manner and in full accordance with any and all laws applicable to the
Plan.

 

(c)                                  To enable the Administrative Committee to
perform its functions, the Company will supply full and timely information to
the Administrative Committee on all Plan matters relating to the Participants,
their death or other cause of termination, and such other pertinent facts as the
Administrative Committee may require.

 

ARTICLE II
DEFINITIONS

 

2.1                               DEFINITIONS.

 

(a)                                 Account or Accounts means the Deferral
Accounts and the Employer Contribution Accounts, collectively, maintained for
each Participant.  The Administrative Committee may establish one or more
subaccounts with respect to an Eligible Executive’s Accounts.

 

(b)                                 Adjustment has the meaning set forth in
Section 5.3.

 

(c)                                  Administrative Committee means the
Administrative Committee appointed by the Company to administer the Plan.

 

(d)                                 After-Tax Contributions means the Roth
after-tax contributions made by an Eligible Executive under the Savings
Investment Plan.

 

(e)                                  Basic Compensation means the compensation
specified under the Savings Investment Plan with respect to which Pre-Tax
Contributions, After-Tax Contributions, Savings Investment Plan Company
Contributions and Savings Investment Plan Matching Contributions are made.

 

(f)                                   Beneficiary means the person designated by
the Participant to receive a distribution of his benefits under the Plan upon
the death of the Participant.  If the Participant is married, his spouse will be
his Beneficiary, unless his spouse consents in writing to the designation of an
alternate Beneficiary.  In the event that a Participant fails to designate a
Beneficiary, or if the Participant’s Beneficiary does not survive the
Participant, the Participant’s Beneficiary will be his surviving spouse, if any,
or if the Participant does not have a surviving spouse, his estate.  The term
“Beneficiary” also will mean a Participant’s spouse or former spouse who is
entitled to all or a portion of a Participant’s benefit pursuant to Section 8.3.

 

(g)                                  Change of Control means the occurrence of
an “event” described in Treasury Regulation section 1.409A-3(i)(5), including,
without limitation:

 

2

--------------------------------------------------------------------------------


 

(i)                                     a change in ownership of the Company as
a result of a person, or more than one person acting as a group acquiring
ownership that in the aggregate constitutes more than fifty percent (50%) of the
total fair market value of the Company (this provision does not apply to a
person or group already possessing more than fifty percent (50%) of the total
fair market value of the Company); or

 

(ii)                                  a change in effective control of the
Company as a result of a person or more than one person acting as a group
acquiring (or has acquired during the twelve (12) month period ending on the
date of the most recent acquisition by such person or group) ownership of stock
of the Company possessing more than thirty percent (30%) of the total voting
power of the stock of the Company; or

 

(iii)                               a change in effective control of the Company
as a result of the majority of members of the Company’s Board of Directors being
replaced during any twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s Board of
Directors before the date of the appointment or election, or

 

(iv)                              a change in ownership of a substantial portion
of the Company’s assets as a result of a person or more than one person acting
as a group acquiring (or has acquired during the twelve (12) month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Company that have a total gross fair market value equal to more than
forty percent (40%) of the total gross fair market value of all of the assets of
the Company immediately before such acquisition or acquisitions).

 

(h)                                 Code means the Internal Revenue Code of
1986, as amended.

 

(i)                                     Company means Fluor Corporation and
(a) any company which is a member of a controlled group of corporations, as
defined in section 414(b) of the Code, which controlled group includes Fluor
Corporation; (b) any trade or business under common control as defined in
section 414(c) of the Code with Fluor Corporation; (c) any organization (whether
or not incorporated) which is a member of an affiliated service group that
includes Fluor Corporation or any entity described in (a) and (b) above; and
(d) any other entity required to be aggregated with Fluor Corporation or any
other entity described in (a), (b) and (c) above pursuant to regulations under
section 414(o) of the Code; provided, however, that any reference to the Company
with respect to matters relating to the administration, design or termination of
the Plan refers only to Fluor Corporation.

 

(j)                                    Company Contribution (Former P2) IRS
Limit Make-Up Contributions means the Company contributions made to compensate
an Eligible Executive for reductions in the Savings Investment Plan Company
Contribution, if any, that result from the limitations imposed by sections
401(a)(17) and 415 of the Code.

 

(k)                                 Company Contribution (Former P2) Salary
Deferral Make-Up Contributions means the Company contributions made to
compensate an Eligible Executive for

 

3

--------------------------------------------------------------------------------


 

reductions in the Savings Investment Plan Company Contribution, if any, that
result from Regular Salary Deferrals under this Plan.

 

(l)                                     Crediting Options means the investment
options selected by the Administrative Committee for the purpose of determining
gains and/or losses to Participant Accounts, as modified from time to time as
described in Section 6.1

 

(m)                             Deferral Accounts means the separate bookkeeping
accounts maintained with respect to a Participant’s (a) Incentive Award
Deferrals, (b) Regular Salary Deferrals, (c) Excess-401(k) Salary Deferrals,
(d) Vested Dividend Deferrals and (e) Retention Deferrals.  The Administrative
Committee may maintain separate bookkeeping accounts with respect to each
deferral source for each Plan Year and/or may combine sources for each Plan Year
with respect to which a deferral election is made.

 

(n)                                 Deferral Election Date means, as applicable,
the Initial Deferral Election Date, Salary Deferral Election Date, Incentive
Award Deferral Election Date, Vested Dividend Deferral Election Date or
Retention Deferral Date.

 

(o)                                 Designated Filing Person means the Executive
Compensation Department of Fluor Corporation or its designee who is responsible
for receiving, reviewing and recording Election Forms.

 

(p)                                 Election Form means the form or forms filed
by an Eligible Executive on or before whichever of the Initial Deferral Election
Date, the Salary Deferral Election Date, the Incentive Award Deferral Election
Date, the Vested Dividend Deferral Election Date or Retention Deferral Date
apply, and which complies with the requirements of this Plan, provided, however,
that such form or forms will contain such terms and be in such form as
determined by the Administrative Committee.  The Administrative Committee may
utilize separate Election Forms for deferral elections and distribution
elections under this Plan.

 

(q)                                 Eligible Executive means any Employee whose
home country is the United States and is an executive of the Company or any
other person who the Administrative Committee determines to be eligible for
participation in the Plan.

 

(r)                                    Employee means each person classified by
the Company currently, or in any prior or future Plan Year, as a common law
employee, but excluding each other person, including but not limited to persons
classified by the Company as independent contractors, consultants, and employees
of an entity other than the Company, even if such person is subsequently
determined by the Company, the Internal Revenue Service, the Department of
Labor, or a court of competent jurisdiction to be a common law employee of the
Company.

 

(s)                                   Employer 401(k) Match Make-Up
Contributions means the Company contributions made to compensate an Eligible
Executive for reductions in the Savings Investment Plan Matching Contributions
that result from the limitations imposed by sections 401(a)(17) and 415 of the
Code.

 

(t)                                    Employer Contribution Accounts means the
bookkeeping accounts maintained with respect to Employer Contributions.  The
Administrative

 

4

--------------------------------------------------------------------------------


 

Committee may maintain separate bookkeeping accounts with respect to each
Employer Contribution source for each Plan Year and/or may combine sources for
each Plan Year with respect to which an Employer Contribution is made.

 

(u)                                 Employer Contributions means the Company
contributions made with respect to an Eligible Executive under the Plan that may
consist of: (a) Company Contribution (Former P2) IRS Limit Make-Up
Contributions, (b) Company Contribution (Former P2) Salary Deferral Make-Up
Contributions, (c) Employer Discretionary Contributions, (d) Employer
401(k) Match Make-Up Contributions and (e) Employer Salary Deferral Make-Up
Contributions.

 

(v)                                 Employer Discretionary Contributions means
the Company discretionary contributions, if any, made with respect to an
Eligible Executive for a Plan Year.

 

(w)                               Employer Salary Deferral Make-Up Contributions
means the Company contributions made to compensate an Eligible Executive for
reductions in the Savings Investment Plan Matching Contributions that result
from Regular Salary Deferrals under this Plan.

 

(x)                                 ERISA means the Employee Retirement Income
Security Act of 1974, as amended.

 

(y)                                 Excess 401(k) Salary Deferrals means the
deferral of Salary made by a Participant under this Plan to supplement his
Pre-Tax Contributions and After-Tax Contributions under the Savings Investment
Plan.

 

(z)                                  Incentive Award means the annual incentive
awards or any other awards made pursuant to the terms of the Incentive Plan.

 

(aa)                          Incentive Award Deferral Election Date means the
last day of the Plan Year preceding the Plan Year in which the initial
performance period of such Incentive Award commences.  However, if such
Incentive Award qualifies as “performance-based compensation” under Section 409A
and the applicable performance period is at least one (1) year, the Incentive
Award Deferral Election Date will be the date that is six (6) months before the
end of the performance period (or, if earlier, when the amount of the Incentive
Award has become ascertainable within the meaning of Section 409A).

 

(bb)                          Incentive Award Deferrals means the deferral of
Incentive Awards made by a Participant under this Plan.

 

(cc)                            Incentive Plan means the Fluor Corporation 2008
Executive Performance Incentive Plan or any successor to such plan or any other
incentive program for Eligible Executives designated by the Administrative
Committee.

 

(dd)                          Initial Deferral Election Date means the thirtieth
(30th) day following the day on which a person first becomes an Eligible
Executive; provided, however, that the Initial Deferral Election Date will not
apply to any individual who is a participant in a plan that is aggregated with
the Plan for purposes of Section 409A except to the extent permitted by
Section 409A.  For purposes of determining an Eligible Executive’s Initial
Deferral Election Date, an Eligible Executive, who incurs a

 

5

--------------------------------------------------------------------------------


 

Termination of Service (including Retirement) and is reemployed and eligible to
participate in the Plan at a date which is more than twenty-four (24) months
after such Termination of Service (or Retirement), will be treated as having an
Initial Deferral Election Date.

 

(ee)                            Net Asset Value means a fund’s share value,
calculated once a day, based on the closing market price for each security in
the fund’s portfolio.  It is computed either by reference to a commercial
exchange (NYSE, AMEX, Nasdaq, etc.) or by deducting the fund’s liabilities from
the portfolio’s total assets and dividing this amount by the number of shares
outstanding.

 

(ff)                              Organization and Compensation Committee means
the Organization and Compensation Committee of the Board of Directors of Fluor
Corporation.

 

(gg)                            Participant means any Eligible Executive who has
one or more Deferral Accounts and/or Employer Contribution Accounts under this
Plan.

 

(hh)                          Plan means the Fluor 409A Executive Deferred
Compensation Program, the terms of which are set forth herein.

 

(ii)                                  Plan Administrator means the individual
appointed by the Administrative Committee to handle the day-to-day
administration of the Plan.  As of the Effective Date, the Plan Administrator is
the Director of Executive Compensation.

 

(jj)                                Plan Year means the twelve (12) month period
ending on December 31 of each year.

 

(kk)                          Pre-Tax Contributions means the pre-tax
contributions made by an Eligible Executive under the Savings Investment Plan.

 

(ll)                                  Regular Salary Deferrals means a deferral
of Salary made by an Eligible Executive under this Plan which amounts are not
related to his Pre-Tax Contributions or After-Tax Contributions under the
Savings Investment Plan.

 

(mm)                  Retention Award means an award granted to an Eligible
Executive as an inducement to remain employed by the Employer for a specified
period of time (i.e., a retention period) and/or subject to certain performance
conditions.

 

(nn)                          Retention Award Agreement means the agreement
under which a Retention Award is granted.

 

(oo)                          Retention Deferral means a deferral under this
Plan of all or a portion of a Retention Award either at the election of an
Eligible Executive in accordance with procedures specified by the Administrative
Committee in its discretion or as specified in the Retention Award Agreement.

 

(pp)                          Retention Deferral Date means the thirtieth (30th)
day following the day on which a Retention Award is granted; provided, that the
Eligible Executive is required to complete at least a thirteen (13) month period
of service from the grant date in order to vest in the Retention Award.

 

6

--------------------------------------------------------------------------------


 

(qq)                          Retirement means with respect to Salary Deferrals,
deferral of Incentive Awards and Vested Dividends, Retention Deferrals or
Employer Contributions deferred for a given Plan Year, as applicable, the age
and/or service criteria specified by the Company for retirement applicable to
the Eligible Executive based on his age and years of service at the time of his
initial employment (or reemployment) by the Company as determined pursuant to
the following schedule:

 

AGE

 

YEARS OF
SERVICE

Any

 

30

55

 

15

56

 

14

57

 

13

58

 

11

59

 

8

60

 

5

65

 

Any

 

For this purpose years of service will be determined based on each twelve (12)
month period of service with the Company.  In the event that an Eligible
Executive terminates employment and is reemployed by the Company, he will be
given credit for his prior years of service with the Company.

 

(rr)                                Salary means the compensation regularly paid
to an Eligible Executive by the Company per payroll period in the form of base
salary (including amounts contributed by the Company on behalf of the Eligible
Executive as Pre-Tax Contributions under the Savings Investment Plan and amounts
contributed under the Company’s Code section 125 cafeteria plan), but excluding
bonuses, commissions, incentives, site adders, overtime and other irregular
payments including severance pay, lump sum vacation payments and merit increases
paid in a lump sum, and before deductions authorized by such Eligible Executive
or required by law to be withheld from such Eligible Executive.

 

(ss)                              Salary Deferral Election Date means the last
day of the Plan Year preceding the Plan Year in which the Salary to be deferred
is paid.

 

(tt)                                Salary Deferrals means the Regular Salary
Deferrals and/or Excess 401(k) Salary Deferrals made by an Eligible Executive
under this Plan.

 

(uu)                          Savings Investment Plan means the Fluor
Corporation Employees’ Savings Investment Plan or any successor to such plan.

 

(vv)                          Savings Investment Plan Company Contribution means
the amounts contributed to a Participant, if any, under the Savings Investment
Plan as discretionary (former P2) contributions.

 

7

--------------------------------------------------------------------------------


 

(ww)                      Savings Investment Plan Matching Contribution Rate
means the percent of Basic Compensation matched under the Savings Investment
Plan (currently one hundred percent (100%) of the first five percent (5%)) with
respect to Pre-Tax Contributions or After-Tax Contributions made under such
plan.

 

(xx)                          Savings Investment Plan Matching Contributions
means the amounts contributed to a Participant under the Savings Investment Plan
as matching contributions with respect to Pre-Tax Contributions or After-Tax
Contributions under the Savings Investment Plan.

 

(yy)                          Section 409A means section 409A of the Code.

 

(zz)                            Special Deferred Compensation Account means a
bookkeeping account under the Plan that was used to account for Retention
Deferrals made before January 1, 2014.

 

(aaa)                   Specified Employee means an Employee who is a one
percent (1%) owner of the Company or classified by the Company as an officer (in
each case, regardless of such Employee’s level of compensation) on
January 1st of the year in which an Eligible Executive’s Termination of Service
(including Retirement) occurs.  Such definition of Specified Employee will be
incorporated into and binding upon the Plan and its Participants and all other
nonqualified deferred compensation plans maintained by the Company and their
participants as if fully set forth therein.

 

(bbb)                   Statutory Limitation Payroll Date means the final
payroll date during the Plan Year on which an Eligible Executive can receive a
Savings Investment Plan Matching Contribution resulting solely from the
limitations imposed by either section 402(g) or 401(a)(17) of the Code;
provided, further, that for purposes of this Plan, the reference will be
construed as referring only to the portion of the Eligible Executive’s Basic
Compensation paid on such final payroll date which is subject to such
limitations.

 

(ccc)                      Termination of Service means a separation from
service from the Company for any reason, within the meaning of Section 409A,
including, termination of the employee-employer relationship between a
Participant and the Company by reason of Retirement, death, resignation,
involuntary termination, or permanent total disability.  To the extent permitted
by Section 409A, a Participant will be deemed to have incurred a Termination of
Service when it is reasonably anticipated that a permanent reduction in the
level of services with respect to such Participant equals forty-nine percent
(49%) or less of the average level of services he provided in the immediately
preceding three (3) years.

 

(ddd)                   Time of Deferral means each Salary Deferral Election
Date, Incentive Award Deferral Election Date, Vested Dividend Deferral Election
Date, Initial Deferral Election Date and/or Retention Deferral Date applicable
to the Salary, Incentive Awards, Vested Dividends or Retention Awards that are
deferred with respect to the particular Plan Year.  The Time of Deferral with
respect to Employer Contributions means the last day of the Plan Year preceding
the Plan Year in which such contributions will be made.

 

8

--------------------------------------------------------------------------------


 

(eee)                      Unforeseeable Emergency means a severe financial
hardship to the Participant caused by a:

 

(i)                                     sudden and unexpected illness or
accident of the Participant, the Participant’s spouse, the Participant’s
Beneficiary, or of a dependent of the Participant (as defined in section 152 of
the Code, without regard to sections 152(b)(1), (b)(2), and (d)(1)(B)), or

 

(ii)                                  loss of the Participant’s property due to
casualty, or other extraordinary and unforeseeable circumstances caused by a
result of events beyond the Participant’s control.

 

(fff)                         Valuation Date means the last day of the month (or
such other date determined by the Administrative Committee on a uniform and
nondiscriminatory basis).

 

(ggg)                      Vested Dividends means the dividends payable with
respect to vested restricted stock units or restricted stock shares awarded to
the Eligible Executive under the Incentive Plan.

 

(hhh)                   Vested Dividend Deferral means a deferral of Vested
Dividends that is made prior to the Plan Year in which the restricted stock
units or restricted stock shares with respect to which such dividends will be
paid have vested.

 

(iii)                               Vested Dividend Deferral Election Date means
the last day of the Plan Year preceding the Plan Year in which the restricted
stock units or restricted stock shares with respect to which such dividends will
be paid will vest and that occurs at least twelve (12) months prior to the
original dividend payout date and that defers payment of such dividends for a
period of at least five (5) years.

 

ARTICLE III
PARTICIPATION AND DEFERRALS

 

3.1                               AMOUNTS SUBJECT TO DEFERRAL.  Subject to the
provisions of this Plan and the effect of any previously authorized or required
deductions, reductions, income or employment tax withholdings applicable to such
compensation, an Eligible Executive may, in accordance with procedures
established by the Administrative Committee, elect to defer all or any portion
of his Salary, Incentive Award, Vested Dividends or Retention Award.  An
Executive who is granted a Retention Award that may be deferred as provided in
the Retention Award Agreement may be permitted to elect the time and form of
payment of such award on or before the Retention Deferral Date as provided in
Section 3.5.

 

3.2                               SALARY DEFERRALS.  A person who is an Eligible
Executive on a Salary Deferral Election Date (or on such Eligible Executive’s
Initial Deferral Election Date, if applicable) will be entitled to elect to make
up to two types of Salary Deferrals under the Plan:

 

(a)                                 Regular Salary Deferrals, and

 

(b)                                 Excess 401(k) Salary Deferrals.

 

9

--------------------------------------------------------------------------------


 

The Eligible Executive may elect to defer distribution of his Regular Salary
Deferrals until the earliest of (i) a date certain or (ii) the Eligible
Executive’s Retirement or Termination of Service, as applicable.  Conversely,
the distribution of Excess 401(k) Deferrals may only be deferred until the
Eligible Executive’s Retirement or Termination from Service.

 

In order to be effective with respect to Salary paid during a Plan Year, an
Election Form must be filed with the Designated Filing Person by the Salary
Deferral Election Date for such Plan Year, or, where applicable, by the Initial
Deferral Election Date, and only the last Election Form filed on or before that
date will be considered a properly filed Election Form with respect to such Plan
Year (or portion of Plan Year).  The Election Form must specify:

 

(A)                               the type of Salary deferral to be made (i.e.,
a Regular Salary Deferral or an Excess 401(k) Salary Deferral),

 

(B)                               the percentage or dollar amount of Salary, as
specified by the Administrative Committee, to be deferred with respect to each
type of Salary Deferral for each pay period,

 

(C)                               with respect to Excess 401(k) Salary
Deferrals, the pay period on which such Salary Deferrals will commence,

 

(D)                               with respect to Regular Salary Deferrals the
date on which payment of such Salary Deferrals will be made or commenced (Excess
401(k) Salary Deferrals will automatically be deferred until the Eligible
Executive’s Termination or Service or Retirement, as applicable), and

 

(E)                                the form in which payment of each type of
Salary Deferrals will be made.

 

A separate Election Form must be filed for each Plan Year.  In addition, the
Administrative Committee may prescribe that a single Election Form will apply to
all Termination of Service or Retirement distribution elections.  Deferred
amounts withheld from an Eligible Executive’s Salary will be credited to such
Eligible Executive’s Salary Deferral Account as of the payroll date in which
such amounts are withheld.

 

3.3                               INCENTIVE AWARD DEFERRALS.  A person who is an
Eligible Executive on the Incentive Award Deferral Election Date will be
entitled to elect to defer amounts of Incentive Awards under this Plan.  The
Eligible Executive may elect to defer distribution of an Incentive Award until
the earliest of (a) a date certain or (b) the Eligible Executive’s Retirement or
Termination of Service, as applicable.  At the discretion of the Administrative
Committee, the election regarding the deferral period may be combined with the
Eligible Executive’s election with respect to Regular Salary Deferrals.

 

In order to be effective with respect to an Incentive Award, an Election
Form must be filed with the Designated Filing Person by the Incentive Award
Deferral Election Date with respect to such Incentive Award, and only the last
Election Form filed on or before such date will be considered a properly filed
Election Form with respect to such Incentive Award.  The Election Form must
specify:

 

(i)                                     either the percentage of the Incentive
Award, or a fixed dollar amount, as specified by the Administrative Committee,
to be deferred,

 

10

--------------------------------------------------------------------------------


 

(ii)                                  the date on which payment of such
deferrals will be made or commenced, and

 

(iii)                               the form in which payment of such deferrals
will be made.

 

At the discretion of the Administrative Committee, the Incentive Award Deferral
regarding the deferral period and/or form of payment may be combined with the
Eligible Executive’s Regular Salary Deferral election. In addition, the
Administrative Committee may prescribe that a single Election Form will apply to
all Termination of Service or Retirement distribution elections.  Deferred
amounts withheld from an Eligible Executive’s Incentive Award will be credited
to such Eligible Executive’s Incentive Award Deferral Account as of the payroll
date in which such amounts are withheld.

 

3.4                               VESTED DIVIDEND DEFERRALS.  A person who is an
Eligible Executive on the Vested Dividend Deferral Election Date will be
entitled to elect to defer amounts of Vested Dividends.  The Eligible Executive
may elect to defer the distribution of Vested Dividends until the earliest of
(a) a date certain that is at least five (5) years from the date such Vested
Dividends would otherwise be paid or (b) the Eligible Executive’s Retirement or
Termination of Service that is at least five (5) years from the date such Vested
Dividends would otherwise be paid, as applicable.  In the event of a
Participant’s Retirement or Termination of Service within the five (5) year
deferral period specified in (b), the Participant’s Vested Dividend Deferrals
will be paid on the designated date certain (or if no such date is designated
the fifth (5th) anniversary of the date such Vested Dividends would have
otherwise been paid (i.e., the original dividend distribution date)).

 

In order to be effective with respect to Vested Dividends, an Election Form must
be filed with the Designated Filing Person by the Vested Dividend Deferral
Election Date with respect to such Vested Dividends, and only the last Election
Form filed on or before such date will be considered a properly filed Election
Form with respect to such Vested Dividends.  The Election Form must specify:

 

(i)                                     either the percentage of the Vested
Dividends, or a fixed dollar amount, as specified by the Administrative
Committee, to be deferred,

 

(ii)                                  the date on which payment of such
deferrals will be made or commenced, and

 

(iii)                               the form in which payment of such deferrals
will be made.

 

A new Election Form is required to be filed with respect to each deferral of
Vested Dividends.  In addition, the Administrative Committee may prescribe that
a single Election Form will apply to all Termination of Service or Retirement
distribution elections.  Deferred amounts withheld from an Eligible Executive’s
Vested Dividends will be credited to such Eligible Executive’s Vested Dividend
Deferral Account as of the date such Vested Dividends are paid.

 

3.5                               RETENTION DEFERRALS.  The Eligible Executive
may elect to defer distribution of his Retention Deferrals until the earliest of
(i) a date certain or (ii) the Eligible Executive’s Retirement or Termination of
Service, as applicable.  In order to be effective with respect to a Retention
Deferral, an Election Form must be filed with the Designated Filing Person on or
before the Retention Deferral Date with respect to such Retention Award, and
only the last Election Form filed on or before such date will be considered a
properly

 

11

--------------------------------------------------------------------------------


 

filed Election Form with respect to such Retention Deferral.  The Election
Form must specify:

 

(a)                                 the date on which payment of such deferrals
will be made or commenced and

 

(b)                                 the form in which payment of such deferrals
will be made.

 

The Election Form will cease to apply and the Retention Deferral will be
forfeited if the Eligible Executive does not remain employed by the Company for
the applicable retention period and/or satisfy the applicable performance
criteria for vesting in such Retention Award set forth in the Retention Award
Agreement.

 

A new Election Form is required to be filed with respect to each Retention
Deferral.  In addition, the Administrative Committee may prescribe that any
single Election Form that applies to all Termination of Service or Retirement
distribution elections will not apply to a Retention Deferral.  A Retention
Deferral will be credited to the Eligible Executive’s Deferral Account as of the
date such Retention Award is granted.

 

With respect to Retention Deferrals made before January 1, 2014, the
Administrative Committee may elect to credit such deferrals to the Eligible
Executive’s Deferral Account at any time rather than continuing to credit such
Retention Deferrals to the Special Deferred Compensation Account until the
Retention Award satisfies the applicable vesting and/or performance criteria.

 

3.6                               STATUS AS ELIGIBLE EXECUTIVE OR PARTICIPANT.
 If an Eligible Executive is no longer a Company executive or employed in a
position that has been designated as eligible under this Plan, such Eligible
Executive will, notwithstanding such removal, continue to make Regular Salary
Deferrals, Excess 401(k) Salary Deferrals, Incentive Award Deferrals, Retention
Deferrals and Vested Dividend Deferrals, as applicable, and with respect to
Excess 401(k) Salary Deferrals will be credited with Employer 401(k) Match
Make-Up Contributions through the end of the calendar year in which such removal
occurred.  An election will become irrevocable on the Deferral Election Date
with respect to the calendar year to which it applies, except to the extent
permitted by Section 409A if the Participant experiences an Unforeseeable
Emergency.

 

Once an Eligible Executive defers an amount hereunder, or is allocated an amount
under Section 3.5 or Section 4.1, such person will become a Participant, and
will remain a Participant until all amounts credited to such person hereunder
are distributed to such person.

 

ARTICLE IV
EMPLOYER CONTRIBUTIONS

 

4.1                               EMPLOYER CONTRIBUTIONS.  Each Plan Year, the
Company may make the following Employer Contributions on behalf of an Eligible
Executive:

 

(a)                                 Company Contribution (Former P2) IRS Limit
Make-Up Contributions. An Eligible Executive who is entitled to receive a
Savings Investment Plan Company Contribution will receive a Company Contribution
(Former P2) IRS Limit Make-Up Contribution in an amount equal to the excess of
the amount of the Savings Investment Plan Company Contribution which would have
been allocated to such

 

12

--------------------------------------------------------------------------------


 

Eligible Executive’s account under the Savings Investment Plan for the calendar
year but for the limitations imposed by sections 401(a)(17) and 415 of the Code
over the actual amount of the Savings Investment Plan Company Contribution
allocated to the Eligible Executive’s accounts under the Savings Investment Plan
for the calendar year.  Company Contribution (Former P2) IRS Limit Make-Up
Contributions will be made at the same time such contributions would have been
made under the Savings Investment Plan.

 

(b)                                 Company Contribution (Former P2) Salary
Deferral Make-Up Contributions.  An Eligible Executive who is entitled to
receive a Savings Investment Plan Discretionary Contribution and who makes
Regular Salary Deferrals to this Plan will receive a Company Contribution
(Former P2) Salary Deferral Make-Up Contribution that is equal to the amount by
which the Savings Investment Plan Company Contribution to the Eligible
Executive’s account under the Savings Investment Plan was reduced by reason of
such Regular Salary deferrals made under this Plan.  The Company Contribution
(Former P2) Salary Deferral Make-Up Contribution will be made at the same time
such contributions would have been made under the Savings and Investment Plan.

 

(c)                                  Employer Discretionary Contributions.  The
Company may elect to make an Employer Discretionary Contribution under this Plan
for any Plan Year in such amount and subject to such conditions as the Company
determines in its sole and absolute discretion.  Employer Discretionary
Contributions will be made at the time determined by the Company in either the
calendar year in which such contribution relates or in the following Plan Year.

 

(d)                                 Employer 401(k) Match Make-Up
Contributions.  An Eligible Executive who makes Excess 401(k) Salary Deferrals
to the Plan will receive an Employer 401(k) Match Make-Up Contribution with
respect to each payroll period occurring on or after such Eligible Executive’s
Statutory Limitation Payroll Date in an amount equal to the product of the
percent of the Eligible Executive’s Salary deferred under the Plan (in
accordance with Section 3.2(b)) multiplied by the Savings Investment Plan
Matching Contribution Rate.  Employer 401(k) Match Make-Up Contributions will be
made on a payroll basis for those payroll periods to which such contributions
are due.

 

(e)                                  Employer Salary Deferral Make-Up
Contribution.  An Eligible Executive who makes Regular Salary Deferrals to the
Plan will receive an Employer Salary Deferral Make-Up Contribution equal to the
amount of the Savings Investment Plan Matching Contribution the Eligible
Executive would have received on the amount of such Regular Salary Deferrals if
he did not defer such amounts under the Plan. Employer Salary Deferral Make-Up
Contributions will be made on a payroll basis for those payroll periods for
which a Regular Salary Deferral is made.

 

4.2                               EMPLOYER CONTRIBUTION DEFERRAL ELECTIONS.  All
Employer Contributions will be deferred until the Eligible Executive’s
Retirement or Termination of Service, as applicable, and will be paid in
accordance with the Participant’s Retirement or Termination of Service
distribution election for the Plan Year for which such Employer Contributions
are made.  In the event that the Participant does not make a Retirement or
Termination of Service distribution election for the Plan Year for which the
Employer

 

13

--------------------------------------------------------------------------------


 

Contributions are made, such contributions will be paid in a lump sum upon the
Participant’s Retirement or Termination of Service, as applicable, pursuant to
Section 7.3.  For purposes of determining the Participant’s Retirement or
Termination of Service distribution election, in the event that the
Administrative Committee does not provide that a single Retirement or
Termination of Service distribution election will apply to all deferrals for a
Plan Year, the Retirement or Termination of Service election made with respect
to the Participant’s Regular Salary Deferrals, if any, will apply to his
Employer Contributions for such Plan Year.

 

Employer Contributions will be credited to the Eligible Executive’s Employer
Contribution Account at the time specified in Section 4.1.

 

ARTICLE V
MAINTENANCE OF ACCOUNTS

 

5.1                               DEFERRAL ACCOUNTS.  The Company will maintain
one or more Deferral Accounts, as applicable, for each Eligible Executive with
respect to his Incentive Award Deferrals, Salary Deferrals, Vested Dividend
Deferrals and Retention Deferrals.

 

5.2                               EMPLOYER CONTRIBUTION ACCOUNTS.  The Company
will maintain one or more Employer Contribution Accounts, as applicable, for
each Eligible Executive with respect to his Company Contribution (Former P2) IRS
Limit Make-Up Contributions, Company Contribution (Former P2) Salary Deferral
Make-Up Contributions, Employer Discretionary Contributions, Employer
401(k) Match Make-Up Contributions and Employer Salary Deferral Make-Up
Contributions.

 

5.3                               ADJUSTMENTS.  Each Account will be adjusted
daily to reflect any gains and/or losses thereon (deemed or actual) (the
“Adjustment”) in accordance with the provisions of Section 6.1.

 

ARTICLE VI
CREDITING OPTIONS

 

6.1                               CREDITING OPTIONS.  The Administrative
Committee is responsible for selecting the Crediting Options under the Plan, any
of which may be changed, modified or deleted, or additional investment options
may be added, by the Administrative Committee in its discretion.  At the time
that an Eligible Executive first becomes a Participant, the Participant will be
required to allocate his deferrals among the Crediting Options available at the
time.  The Crediting Options will be used as a measure of the deemed investment
performance of the balances of each of the Participant’s Accounts by the
Administrative Committee.

 

Notwithstanding the preceding paragraph, all stock units (or equivalents) that
are deferred into a Participant Accounts as Incentive Awards will not be subject
to adjustment under the provisions of this Section 6.1.  Any investment
adjustment with respect to stock units (or equivalents) will instead be governed
by the terms of the Incentive Plan granting the stock units (or equivalents),
and such stock units (or equivalents) will be deemed to have been granted under
such Incentive Plan.

 

6.2                               INITIAL DESIGNATIONS.  In making the initial
Crediting Options designation, the Participant may specify that all or any
percentage (expressed in one percent (1%)

 

14

--------------------------------------------------------------------------------


 

multiples) of his Accounts be deemed to be invested in one or more of the
Crediting Options.

 

6.3                               SUBSEQUENT DESIGNATIONS.  Each Participant
will also be able to reallocate the Crediting Options to be used in the future
for each of his Accounts, for current Account balances and future contributions,
on any business day on a form provided by the Administrative Committee (all
elections to be expressed in one percent (1%) multiples).  Any reallocation
among the Crediting Options will be effective on the business day following the
day on which the form is received by the Administrative Committee.  Until a
Participant delivers a new Crediting Options form to the Administrative
Committee, his prior Crediting Options election will control.

 

6.4                               MISSING OR INVALID DESIGNATIONS.  If a
Participant fails to designate any Crediting Option for the Accounts, he will be
deemed to have designated the Money Market Option (or its equivalent) until a
Crediting Options designation is received by the Administrative Committee. 
Similarly, if a Participant has designated a Crediting Option which is removed
or no longer available, the Participant will be deemed to have designated the
Crediting Option selected by the Administrative Committee and communicated to
Participants as its replacement until such time a new Crediting Options
designation is received by the Administrative Committee.

 

6.5                               EFFECT OF CHANGE IN DESIGNATION.  The Company
will use the Participant’s Crediting Option designations as the basis for
calculating the Adjustment component of each Account.  If a Participant changes
his Crediting Option designations, then such change will supersede the previous
designation effective the next business day after the change is received by the
Company.

 

6.6                               CALCULATION OF ADJUSTMENT.  The Adjustment
will be determined for every Account each day that the investment associated
with the particular Crediting Option is actively traded.  The daily Adjustment
for each Crediting Option will be determined as follows:

 

(a)                                 As of each trading day of the associated
investment of the Crediting Option in which a Participant has a beginning
balance for the day in any Account, the amount of each Account deemed invested
in a particular Crediting Option will either be credited or debited with an
amount equal to that determined by multiplying the amount of such Account (as
measured by the beginning balance number of shares) deemed invested in a
particular Crediting Option by the change in the Net Asset Value reported for
that day for the associated investment.

 

(b)                                 As to any amounts distributed, the
Administrative Committee will cease crediting or debiting Adjustments to the
Accounts on the last Valuation Date prior to the applicable distribution event
set forth in Articles VII and VIII.

 

(c)                                  Distribution amounts determined under
Articles VII and VIII will include the cumulative Adjustments made to the
Accounts of the Participant in accordance with this Article VI.

 

6.7                               LIMITATIONS.  Allocation will be made solely
among the Crediting Options selected by the Administrative Committee.  A
Participant will have absolutely no ownership interest

 

15

--------------------------------------------------------------------------------


 

in any Crediting Option or any underlying investment.  The Company will be the
sole owner of any funds invested in any such investment, as well as all amounts
accounted for in the Accounts, all of which will at all times be subject to the
claims of the Company’s creditors.  A Participant will have a contractual right
to payment of an amount equal to the balance in each of his Accounts in
accordance with this Article and Articles VII and VIII.

 

ARTICLE VII
ACCOUNT DISTRIBUTIONS

 

7.1                               NO DEFERRAL PERIOD SPECIFIED.  With respect to
those portions of the Deferral Accounts (including, any Adjustments related
thereto) for which a Participant may designate a specific deferral period
pursuant to Article III and as to which no specific deferral period has been
selected by the Participant prior to the Time of Deferral:

 

(a)                                 The lump sum payment or the first
installment payment will be paid in the month following Termination of Service
or Retirement, as applicable.

 

(b)                                 In the case of installment payments, the
second installment will be paid in January following the calendar year in which
the first installment was paid and all remaining installments will be paid
annually in January.

 

(c)                                  Other provisions notwithstanding, a
Participant who is a Specified Employee and entitled to a distribution as a
result of a Termination of Service (including Retirement) will receive the
applicable lump sum or initial payment six (6) months after the Termination of
Service (or Retirement) or, if earlier, upon death.

 

7.2                               SPECIFIED DEFERRAL PERIOD.  With respect to
those portions of the Deferral Accounts (including any Adjustments related
thereto) for which a Participant may designate a specific deferral period
pursuant to Article III and as to which a specified deferral period has been
selected by a Participant at the Time of Deferral:

 

(a)                                 The lump sum payment or the first
installment will be paid in the month following the earlier of (i) the
Participant’s Termination of Service or Retirement, as applicable, or (ii) the
occurrence of the date certain (i.e., upon expiration of the specific deferral
period).

 

(b)                                 In the case of installment payments, the
second installment will be paid in January following the year in which the first
installment was paid and all remaining installments will be paid annually in
January.

 

(c)                                  Notwithstanding any date certain election
by a Participant, if the Participant has a Termination of Service (including
Retirement) before all distributions are made pursuant thereto, such election
will no longer apply and the deferral election applicable to distributions to be
made in connection with the Participant’s Termination of Service or Retirement,
as applicable, instead will become effective.

 

(d)                                 Other provisions notwithstanding, a
Participant who is a Specified Employee and entitled to a distribution as a
result of a Termination of Service (including

 

16

--------------------------------------------------------------------------------


 

Retirement) will receive the applicable lump sum or initial payment six
(6) months after the Termination of Service (or Retirement) or, if earlier, upon
death.

 

7.3                               NO FORM OF DISTRIBUTION IS SPECIFIED.  With
respect to any Account (including, any Adjustments thereto) as to which no
specific form of distribution has been selected by the Participant at the Time
of Deferral, the distribution will be in the form of a single lump sum payment.

 

7.4                               FORM OF DISTRIBUTION IS SPECIFIED.  With
respect to any Account (including any Adjustments thereto) as to which a form of
distribution has been selected by the Participant at the Time of Deferral, the
distribution will be in the form designated.

 

7.5                               ELECTION CHANGES.   A Participant may, in
accordance with procedures established by the Administrative Committee in its
discretion from time to time, change the time and form of payment by making a
subsequent distribution election.  A subsequent distribution election must be
made at least twelve (12) months before the payment otherwise would have been
made and will become effective twelve (12) months after the election has been
received by the Company.  The subsequent distribution election must defer
payment to a date at least five (5) years later than originally scheduled.

 

7.6                               DEATH BENEFITS.  If elected by the Eligible
Executive in the time and manner specified in Article III, in the event of the
death of a Participant while employed by the Company, the Participant’s benefits
will be distributed to the Participant’s Beneficiary in a single lump sum
payment as soon as administratively feasible following the Participant’s death,
but no later than December 31 following death.  In the event the Eligible
Executive does not make this election and he dies while employed by the Company,
his benefits will be paid according to the terms of his Retirement election.

 

7.7                               RELEASE OF CLAIM.  Acceptance of payment of
the distributions required hereunder by a Participant or his Beneficiary (as
applicable) will constitute a release by such Participant or Beneficiary (as
applicable) of all claims against the Company by the Participant or Beneficiary
(as applicable).

 

ARTICLE VIII
OTHER DISTRIBUTION EVENTS

 

8.1                               CHANGE OF CONTROL.  Notwithstanding any other
Section hereof, if a Participant has a Termination of Service (including
Retirement) for any reason other than death, within the two (2) year period
beginning on the date that a Change of Control occurs, then the Company will pay
to the Participant by the end of the month following the month of termination
(six months (6) after the date of the Termination of Service (or Retirement) if
the Participant is a Specified Employee) a lump sum distribution of all of his
Accounts (including any Adjustments).  If a Participant dies after Termination
of Service (including Retirement), but before payment of any amount payable
under this Section, then such amount will be paid to the Participant’s
Beneficiary within the first fifteen (15) days of the month following the month
of the Participant’s death.

 

8.2                               UNFORESEEABLE EMERGENCY.  A distribution of a
portion of a Participant’s Accounts because of an Unforeseeable Emergency will
be permitted only to the extent required by the Participant to satisfy the
emergency.  Whether an Unforeseeable Emergency has occurred will be determined
solely by the Administrative Committee in

 

17

--------------------------------------------------------------------------------


 

its reasonable discretion.  The circumstances that will constitute an
Unforeseeable Emergency will depend upon the specific facts of each case, but,
in any event, any distribution under this Section will not exceed the amount
required by the Participant to resolve the hardship after (a) reimbursement or
compensation through insurance or otherwise, (b) obtaining liquidation of the
Participant’s assets, to the extent such liquidation would not itself cause a
severe financial hardship, or (c) suspension of Salary Deferrals under the
Plan.  In all events, a distribution will be made in connection with an
Unforeseeable Emergency only to the extent permitted by Section 409A.

 

8.3                               DISTRIBUTION IN THE EVENT OF DIVORCE.  In the
event of the divorce or legal separation of a Participant, and the awarding of
all or a portion of the Participant’s Accounts to the spouse of the Participant
by court order, such spouse may elect, by filing with the Administrative
Committee a form specified by the Administrative Committee and by providing such
other information as the Administrative Committee may in its discretion
reasonably request in order to confirm that the applicable facts and
circumstances are present, to receive a distribution of his court-awarded
portion of the Participant’s Accounts in the form of a lump sum subject to the
terms of Section 10.1.

 

ARTICLE IX
CLAIMS PROCEDURE

 

9.1                               INITIAL CLAIM.  If a Participant or
Beneficiary is not enrolled in the Plan or does not receive the benefits he
believes he is owed under the Plan, he or his authorized representative
(referred to as a “Claimant”) may file a claim with the Plan Administrator. The
Plan Administrator will respond to the claim within ninety (90) days after
receipt of the claim or one hundred and eighty (180) days, if special
circumstances require an extension of time, and written notice of the extension
is provided to the Claimant before the end of the original ninety (90) days.

 

If the claim is denied, the Plan Administrator will send the Claimant a notice
that:

 

(a)                                 States the specific reasons for the denial,

 

(b)                                 Cites the pertinent Plan provisions on which
the denial is based,

 

(c)                                  Describes any additional material or
information necessary for the Claimant to perfect the claim and an explanation
of why such material or information is necessary,

 

(d)                                 Explains the Plan’s claims review
procedures, the time limits applicable to such procedures and the appeal rights
related to the claim, and

 

(e)                                  Advises the Claimant of the right to bring
a civil action under section 502 of ERISA.

 

9.2                               FILING AN APPEAL.  The Claimant may file a
written appeal to the Administrative Committee to request a review of the denied
claim within sixty (60) days after he receives notice of the denial of the claim
pursuant to Section 9.1(a). If an appeal is not filed within this sixty (60) day
period, the initial denial pursuant to Section 9.1(a) will become final.

 

18

--------------------------------------------------------------------------------


 

In connection with such appeal, the Claimant may request in writing and free of
charge, copies of all documents, records and other information relevant to his
claim.  The Claimant in his appeal may discuss all of the reasons for his
request for review, list any facts that support such request and provide any
additional information he feels is helpful in reviewing the appeal.

 

The Administrative Committee will notify the Claimant of its decision in writing
within sixty (60) days after receipt of such request, unless special
circumstances require an extension of time for processing, in which case the
Claimant will be so notified and a decision will be rendered as soon as
possible, but not later than one hundred and twenty (120) days after receipt of
the request for review.

 

If the request for review is denied, the notice will include:

 

(a)                                 Specific reasons for the decision,

 

(b)                                 Specific references to the pertinent Plan
provisions on which the decision is based,

 

(c)                                  information regarding the Claimant’s right
to have reasonable access to, and copies of all documents and other information
relevant to his appeal free of charge, and

 

(d)                                 Information regarding the Claimant’s right
to file suit under section 502(a) of ERISA.

 

ARTICLE X
MISCELLANEOUS PROVISIONS

 

10.1                        PARTICIPANT RIGHTS IN THE UNFUNDED PLAN.  Any
liability of the Company to any Participant with respect to any benefit will be
based solely upon the contractual obligations created by the Plan; no such
obligation will be deemed to be secured by any pledge or any encumbrance on any
property of the Company.  The Company’s obligations under this Plan will be an
unfunded and unsecured promise to pay.  No Participant or his Beneficiaries will
have any rights under the Plan other than those of an unsecured creditor of the
Company.  Assets segregated or identified by the Company for the purpose of
paying benefits pursuant to the Plan remain general corporate assets subject to
the claims of the Company’s creditors.

 

10.2                        NON-ASSIGNABILITY.  Subject to the provisions of
Section 10.3, neither the Participant nor his Beneficiary will have any power or
rights to transfer, assign, anticipate, hypothecate or otherwise encumber any
part or all of the amounts payable hereunder, which are expressly declared to be
un-assignable and non-transferable.  Any such attempted assignment or transfer
will be void and the Company will thereupon have no further liability to such
Participant or such Beneficiary hereunder.  No amount payable hereunder will,
prior to actual payment thereof, be subject to seizure by any creditor of any
Participant or Beneficiary for the payment of debt, judgment or other
obligation, by a proceeding at law or in equity, nor transferable by operation
of law in the event of the bankruptcy, insolvency or death of the Participant,
his designated Beneficiary or any other beneficiary hereunder.

 

19

--------------------------------------------------------------------------------


 

10.3                        TERMINATION OR AMENDMENT OF PLAN.  The Company
retains the right, at any time and in its sole discretion, to amend or terminate
the Plan, in whole or in part.  Any amendment of the Plan will be approved by
the Organization and Compensation Committee, will be in writing, and will be
communicated to the Participants.  In addition, the Administrative Committee may
amend the Plan at any time to (a) comply with changes required by law or
(b) make any other change to the Plan, provided that any such change has no
adverse financial impact on the Company and no adverse impact on the rights of a
Participant.  The Administrative Committee will also have the discretionary
authority to change the requirements of eligibility or to modify the Crediting
Options hereunder without Organization and Compensation Committee approval.  No
amendment of the Plan will materially impair or curtail the Company’s
contractual obligations arising from deferral elections previously made or for
benefits accrued prior to such amendment without Participant consent.  In the
event of Plan termination, payment of Deferral and Employer Contribution
Accounts will occur in accordance with existing Participant distribution
elections.

 

10.4                        CONTINUATION OF EMPLOYMENT.  This Plan will not be
deemed to constitute a contract of employment between the Company and an
Eligible Executive or Participant.  Nothing in the Plan or in any instrument
executed pursuant to the Plan will confer upon any Eligible Executive or
Participant any right to continue in the employ of the Company or affect the
right of the Company to terminate the employment of any Eligible Executive or
Participant at any time with or without cause.  Nothing in the Plan will
otherwise affect any Eligible Executive or Participant’s employment relationship
with the Company.

 

10.5                        RESPONSIBILITY FOR LEGAL EFFECT.  Neither the
Administrative Committee nor the Company make any representations or warranties,
express or implied, or assumes any responsibility concerning the legal, tax or
other implications or effects of this Plan.

 

10.6                        WITHHOLDING.  The Company will withhold from or
offset against any payment or accrual made under the Plan any taxes the Company
determines it is required to withhold by applicable federal, state, local or
foreign laws.

 

10.7                        OTHER COMPENSATION PLANS.  The adoption of the Plan
will not affect any other incentive or other compensation plans in effect for
the Company or any subsidiary, nor will the Plan preclude the Company from
establishing any other forms of incentive or other compensation for employees of
the Company or any subsidiary.

 

10.8                        PLAN BINDING ON SUCCESSORS.  The Plan will be
binding upon the successors and assigns of the Company.

 

10.9                        CONSTRUCTION.  Wherever appropriate in this Plan,
nouns in the singular will include the plural.  The terms “herein,” “hereof,”
“hereunder” and similar terms refer to this document, unless otherwise qualified
by the context.  The pronouns “he,” “him” and “his” used in the Plan will also
refer to similar pronouns of the feminine gender unless otherwise qualified by
the context.

 

10.10                 CONTROLLING LAW.  The Plan will be governed by and
construed in accordance with the internal law, without regard to conflict of law
principles, of the State of Delaware to the extent not pre-empted by the laws of
the United States of America.

 

20

--------------------------------------------------------------------------------


 

10.11                 NO DUPLICATION.  In no event will the benefit provided
under the Plan duplicate any benefits accrued and/or payable under the Fluor
Corporation Deferred Compensation Program (frozen effective December 31, 2004).

 

10.12                 SECTION 409A COMPLIANCE.  The provisions of the Plan will
be construed and administered in a manner that enables the Plan to comply with
the provisions of Section 409A.

 

21

--------------------------------------------------------------------------------